DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending in the instant application.  Claim 9 drawn to nonelected SEQ ID NO: 6 and claims 17-20 are withdrawn from further as being drawn to a nonelected invention.

2.	Claims 1-8 and 10-16 and SEQ ID NO: 15 are under consideration in this Office Action. .

3.	The previous rejection of the claims under 35 U.S.C. 103 has been withdraw in view of the claim amendment and arguments dated 05/10/2022.

4.	In view of the claim amendment dated 05/10/2022 the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdraw in favor of the instant rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “family B polymerase having a catalytic domain sequence having at least 80% identity to SEQ ID Nos: 7, 15, 25, 33, 41, 45, 47” which renders the claim vague and indefinite since it is unclear if the catalytic domain sequence comprises an amino acid sesquence that has 80% identity to all of the recited amino acid sequences of SEQ ID Nos: 7, 15, 25, 33, 41, 45, and 47 by recitation of “80% identity to SEQ ID Nos: 7, 15, 25, 33, 41, 45, 47”.
	Claim 1 recites the phases “position corresponding to position 36 of SEQ ID NO: 1 is any amino acid other than P” and “position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue” which renders the claim vague and indefinite since the specific amino acid positions are not known and not recited for SEQ ID NO: 15.  Dependent claims 2-5, 7, 8, and 10-16 are also rejected because they do not correct the defect.  Amending the claim to recite the specific positions in SEQ ID NO: 15 would aid in overcoming the rejection.

	Claims 2 and 3 recite the phrase “position corresponding to position 36 of SEQ ID NO: 1” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.

	Claims 4 and 5 recite the phrase “position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.

	Claim 13 recites the phrase “the amino acid residue at the position of the amino acid sequence that corresponds to position 408 of SEQ ID NO: 1 is a serine” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a thermophilic DNA polymerase having the amino acid sequence of SEQ ID NO: 95, said thermophilic DNA polymerase comprising a family B polymerase N- terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein said uracil-binding pocket has H at position 36 of SEQ ID NO: 95, said family B polymerase catalytic domain has S at a position 408 of SEQ ID NO: 95 and Q at position 762 of SEQ ID NO: 95; the family B polymerase N- terminal domain comprising any of the amino acid sequences of SEQ ID NOs: 115-121 and 162-168; the non-specific double-stranded DNA-binding domain comprising any of the amino acid sequences of SEQ ID NOs: 53-62; and said thermophilic DNA polymerase has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the amended claims dated 05/10/2022 encompass any thermophilic DNA polymerase comprising a family B polymerase N-terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, the family B polymerase having a catalytic domain sequence having at least 80% identity to SEQ ID Nos: 7, 15, 25, 33, 41, 45, 47, the family B polymerase N-terminal domain comprising a uracil-binding pocket having an amino acid sequence in which the position corresponding to position 36 of SEQ ID NO: 1 is any amino acid other than P, and the family B polymerase catalytic domain having an amino acid sequence in which the position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue.
The nature and breadth of the amended claims dated 05/10/2022 encompass any thermophilic DNA polymerase comprising a family B polymerase N-terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein the family B polymerase N-terminal domain comprising a uracil-binding pocket comprises a consecutive amino acid sequence selected from of RX1YIY (SEQ ID NO: 199), Q X1YIY (SEQ ID NO: 200), E X1YIY (SEQ ID NO: 201), E X1YFY (SEQ ID NO: 202), or R X1YFY (SEQ ID NO: 203), wherein X' is any amino acid other than P; and wherein the family B polymerase catalytic domain comprises a consecutive amino acid sequence selected from of WQKTX2 (SEQ ID NO: 204), X2QTGL (SEQ ID NO: 206), KTX2QT (SEQ ID NO: 208), YQKTX2 (SEQ ID NO: 205), X2QVGL (SEQ ID NO: 207), KTX2QV (SEQ ID NO: 209), YQSSX2 (SEQ ID NO: 210), X2QTGL (SEQ ID NO: 206), SSX2QT (SEQ ID NO: 211), TGRVX2 (SEQ ID NO: 212), X2KSLL (SEQ ID NO: 213), RVX2KS (SEQ ID NO: 214), TGRSX2 (SEQ ID NO: 215), X2RTLL (SEQ ID NO: 216), or RSX2RT (SEQ ID NO: 217), wherein X2 is a neutral amino acid residue; wherein X' is within 50 residues of the N-terminus of the family B polymerase N-terminal domain comprising a uracil-binding pocket; and wherein X2 is within 20 residues of the C-terminus of the family B polymerase catalytic domain.
The nature and breadth of the amended claims dated 05/10/2022 encompass any thermophilic DNA polymerase of claim I, wherein the family B polymerase N- terminal domain comprising a uracil-binding pocket of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to SEQ ID NOs: 115-121 and 162-168.   The nature and breadth of the amended claims dated 05/10/2022 encompass any thermophilic DNA polymerase of claim I, which comprises any sequence non-specific double-stranded DNA-binding domain of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to any of SEQ ID NOs: 53 to 62.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; reference of record) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; reference of record) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed thermophilic DNA polymerase.
The specification only provides guidance, prediction, and working examples for a thermophilic DNA polymerase having the amino acid sequence of SEQ ID NO: 95, said thermophilic DNA polymerase comprising a family B polymerase N- terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein said uracil-binding pocket has H at position 36 of SEQ ID NO: 95, said family B polymerase catalytic domain has S at a position 408 of SEQ ID NO: 95 and Q at position 762 of SEQ ID NO: 95; and said thermophilic DNA polymerase has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed thermophilic DNA polymerase from any biological source and determining whether the thermophilic DNA polymerase has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1, said thermophilic DNA polymerase comprising a family B polymerase N-terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein the family B polymerase N-terminal domain comprising a uracil-binding pocket comprises a consecutive amino acid sequence selected from of RX1YIY (SEQ ID NO: 199), Q X1YIY (SEQ ID NO: 200), E X1YIY (SEQ ID NO: 201), E X1YFY (SEQ ID NO: 202), or R X1YFY (SEQ ID NO: 203).  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 15; identifying positions corresponding to positions 36, 408, and 762 of SEQ ID NO: 1 and making amino acid substitutions at the identified positions of the family B polymerase catalytic domain; making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to any of SEQ ID NOs: 115-121 and 162-168 of the N- terminal domain comprising a uracil-binding pocket; making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to any of SEQ ID NOs: 53-62 of the non-specific double-stranded DNA-binding domain; and searching and screening for thermophilic DNA polymerases that have increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-8 and 10-16 are also rejected because they do not correct the defect.



Conclusion

9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652